Citation Nr: 0719025	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.

2.  Entitlement to service connection for low back injury 
residuals.

3.  What evaluation is warranted for a tinea versicolor, from 
December 6, 2002?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

Concerning the claim for a higher initial rating for tinea 
versicolor  the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings. 
 See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  As 
such, the Board has styled the issue as indicated on the 
title page.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND

The veteran alleges that service connection is warranted for 
diabetes due to herbicide agent exposure, specifically Agent 
Orange, in service.  He specifically maintains that he served 
aboard a ship which was responsible for transporting Marines 
to and from combat areas.  See VA Form 21-4138, received in 
September 2003.  He also claims that he cleaned aircraft and 
equipment which had been exposed to Agent Orange.  Id.  His 
representative, in May 2007, asserted that the veteran was 
exposed to Agent Orange during the evacuation of Vietnam.  He 
adds that the veteran's personnel records and/or ship logs 
should be obtained in order to help establish whether the 
veteran was in fact exposed to herbicides.  See Written Brief 
Presentation.  The Board finds, however, that appellate 
adjudication of this claim must be stayed in light of the 
ongoing appeal to the United States Court of Appeals for the 
Federal Circuit in Ribaudo v. Nicholson, No. 06-2762 (U.S. 
Vet. App. April 13, 2007).  Hence, the Board will not 
consider this claim at this time.

After the issuance of an October 2004 supplemental statement 
of the case (SSOC), in January 2005, additional evidence was 
forwarded to the Board from the VA Medical Center in 
Columbia, South Carolina.  This evidence includes a November 
2004 lumbar magnetic resonance imaging report which showed 
degenerative disc disease.  The veteran is not, 
however, shown to have submitted a waiver of initial 
consideration of this evidence by the RO and the RO did not 
issue a subsequent SSOC.  In Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized the Board's status as 
"an appellate tribunal."  The Board is prohibited from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration, unless having an 
appropriate waiver from the veteran.  Hence, the most 
appropriate action is to remand this claim to the RO for 
initial consideration of the additional evidence received by 
the Board in January 2005, and, if the claim remains denied, 
the issuance of an SSOC.

The veteran also essentially contends that the evaluation 
currently assigned to his service-connected skin disability 
does not accurately reflect its current severity.   The 
Veterans Claims Assistance Act of 2000 (VCAA) requires that 
VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  
Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326; Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran was last afforded a VA skin examination in October 
2004.  The examiner indicated that the veteran's claims file 
was not provided.  Also, review of a March 2003 VA skin 
examination report also shows that the examiner did not have 
access to the claims folder.  Therefore, a 
"contemporaneous" examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a) 
disability ratings and effective dates 
for the service connection claims on 
appeal, and b) an effective date for the 
increased rating claim on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Thereafter, the veteran should be 
afforded a VA dermatological examination 
for to evaluate the current nature and 
severity of his tinea versicolor.  The 
claims folder must be made available to 
the examiner for review prior to any 
examination.  In accordance with the 
latest AMIE worksheet for dermatological 
disorders, the examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and extent of 
any diagnosed tinea versicolor.  All 
applicable diagnoses must be fully set 
forth.  

3.  Thereafter, the RO is to readjudicate 
the appealed issues, to include initial 
consideration of the evidence submitted 
by the veteran since the issuance of the 
October 2004 SSOC.  If the claims are 
denied in any respect, the RO must issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

